Case: 21-60111     Document: 00516052862         Page: 1     Date Filed: 10/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 13, 2021
                                  No. 21-60111
                                                                 Lyle W. Cayce
                                Summary Calendar
                                                                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Schindler,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CR-1-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Charles Schindler, federal prisoner # 22263-017, pled guilty to one
   count of wire fraud, and the district court imposed a sentence of seventy-two
   months in prison followed by three years of supervised release. Schindler
   now challenges the district court’s denial of his motion for compassionate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60111      Document: 00516052862           Page: 2    Date Filed: 10/13/2021




                                     No. 21-60111


   release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step
   Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194.
          The district court concluded that Schindler was not entitled to early
   release because his medical conditions did not create an extraordinary or
   compelling circumstance, and implicitly concluded that the 18 U.S.C.
   § 3553(a) factors did not weigh in his favor. See United States v. Larry, 632
   F.3d 933, 936 (5th Cir. 2011). Schindler contests those conclusions on
   appeal, contending that he is entitled to compassionate release under
   § 3582(c)(1)(A) due to the extraordinary and compelling circumstances
   COVID-19 poses in a prison setting, particularly in the light of his history of
   chronic asthma. Schindler has also filed motions to appoint counsel, to
   expedite the appeal, and for an extension of time to file his brief.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion.             United States
   v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020). Here, Schindler has not
   demonstrated that the district court based its decision on a legal error or on
   an erroneous assessment of the evidence, or that it failed to consider a factor
   required by law. See id. at 693; see also United States v. Thompson, 984 F.3d
   431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021) (Mem.).
          Accordingly, the judgment is AFFIRMED. Schindler’s motions to
   appoint counsel and to expedite the appeal are DENIED. His motion for an
   extension of time to file his brief is DENIED AS MOOT.




                                          2